                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE


  CHARLOTTE WINELAND, Individually,             No.: 2:19-cv-00793-RSL
  and SUSAN WINELAND, as Personal
  Representative of the Estate of JOHN DALE
  WINELAND, Deceased,

            Plaintiffs,

  v.
  AIR & LIQUID SYSTEMS
  CORPORATION, et al.,

            Defendants.


                                      PROTECTIVE ORDER


       1.        It is hereby ordered by the Court that the following shall apply to
information, documents, testimony, excerpts from documents, and other materials
produced in this action by plaintiffs or defendant Carrier Corporation pursuant to the
Federal Rules of Civil Procedure and the Local Civil Rules of the Western District of
Washington at Seattle governing disclosure and discovery.
       2.        Information, testimony, documents and other materials may be designated
(“Designated Material”) by plaintiffs or defendant Carrier Corporation (“Designating
Party(ies)”) in the manner permitted as set forth in this Protective Order (“Order”). All
such information, testimony, documents, excerpts from documents, and other materials
will constitute "Designated Material" under this Order. The designations shall be (a)
"SENSITIVE—SUBJECT TO EXPORT CONTROL—U.S. Arms Export Act,
International Traffic In Arms Regulations, Export Administration Act, U.S. Export
Administration Regulations," (hereafter: "Export-Controlled") and/or, (b)
“SENSITIVE—SUBJECT TO NISPOM—National Industrial Security Program
PROTECTIVE ORDER – PAGE 1
(No. 2:19-cv-00793-RSL)
Operating Manual, DoD 5220.22-M.”
       3.      Documents shall be designated by stamping or otherwise marking the
documents with the words "SENSITIVE—SUBJECT TO EXPORT CONTROL—U.S.
Arms Export Act, International Traffic In Arms Regulations, Export Administration Act,
U.S. Export Administration Regulations" and/or “SENSITIVE—SUBJECT TO
NISPOM—National Industrial Security Program Operating Manual, DoD 5220.22-M,”
thus clearly identifying the category of Designated Material for which protection is
required under the terms of this Order. Depending on the nature and substance of the
document it may be designated with more than one designation under this Order.
Designated Material not reduced to documentary form shall be designated by the
Designating Party in a reasonably equivalent way.
       4.      Nondisclosure of information designated as Confidential:
               a.      Information may be designated as Confidential if the information
       constitutes (i) a trade secret as defined under law; (ii) confidential or proprietary
       business information, the disclosure of which might adversely affect or prejudice
       the business or the competitive position of the Designating Party or any of that
       party’s past or present subsidiaries, affiliated companies, or divisions, within that
       party’s trade or business; (iii) non-public financial information relating to the
       Designating Party or any of that party’s present or past subsidiaries, affiliated
       companies or divisions; (iv) non-public information which the Designating Party is
       under an obligation to any other person to maintain in confidence; or (v) any
       information otherwise protected from disclosure by the applicable rules of civil
       procedure and/or rules of evidence. Confidential information will mean and
       include information contained or disclosed in any materials, including without
       limitation, documents, portions of documents, answers to interrogatories, responses
       to requests for admissions, trial testimony, deposition testimony, and transcripts of
       trial testimony and depositions, including data, summaries, and compilations
       derived therefrom that is designated as Confidential as set forth in this Order by
PROTECTIVE ORDER – PAGE 2
(No. 2:19-cv-00793-RSL)
       any party to which such information belongs. All documents marked as
       “Proprietary” will be deemed as designated Confidential.
               b.      The Parties agree that information designated Confidential may be
       used by any or all parties to the instant litigation for any lawful purposes at
       deposition and/or trial and may be attached as an exhibit to any depositions taken
       for these purposes pursuant to the terms of this Order.
               c.      If a party or its principal or authorized agent receives a subpoena or
       other process (“Subpoena”) demanding production of information or materials that
       have been designated as Confidential, the recipient of the subpoena shall promptly
       give notice of the same by electronic mail, certified express mail (return receipt
       requested), overnight delivery, or facsimile transmission to counsel of record for
       the affected Designating Party and shall furnish such counsel with a copy of the
       Subpoena or other request so that the affected Designating Party may, in its sole
       discretion, move to quash or limit the Subpoena or request or otherwise oppose
       production of the material or information designated as Confidential. The person
       receiving the Subpoena or other request shall not produce the information or
       material designated as Confidential until the Designating Party has had a
       reasonable opportunity to challenge the Subpoena or request.
       5.      Material designated as Confidential shall not be used or disclosed for any
purpose other than the litigation of this action and may be disclosed only as follows:
               a.      Parties: material designated Confidential may be disclosed to parties
       to this action including their attorneys, directors, officers, employees, and
       consultants who have a legitimate need to see the information in connection with
       their responsibilities for overseeing the litigation or assisting counsel in preparing
       the action for trial or settlement. Before material designated as Confidential is
       disclosed for this purpose, each intended recipient must agree to be bound by this
       Order by signing a copy of the form attached hereto as Exhibit A (“Exhibit A”).


PROTECTIVE ORDER – PAGE 3
(No. 2:19-cv-00793-RSL)
                b.       Other Persons: material designated Confidential may be provided as
        necessary to copying services, translators, and litigation support firms. Before
        material designated as Confidential is disclosed to such third parties, each such
        person must agree to be bound by this Order by signing a copy of Exhibit A.
                c.       A party that provides or discloses material designated as Confidential
        to persons under the provisions of this paragraph (Paragraph No. 5) shall maintain
        copies of all signed Exhibit A forms and, upon request, shall produce all such
        signed Exhibit A forms to the Designating Party upon the final termination of this
        action.
        6.      The Designating Party shall designate any materials, testimony or
information that it believes to be subject to U.S. Export Control Laws1 as
"SENSITIVE—SUBJECT TO EXPORT CONTROL—U.S. Arms Export Act,
International Traffic In Arms Regulations, Export Administration Act, U.S. Export
Administration Regulations." If classified data is involved, the receiving Party must also
comply with the National Industrial Security Program Operating Manual, DoD 5220.22-
M ("NISPOM") and the Designating Party shall so indicate in its designation by stamping
the document as follows: “SENSITIVE—SUBJECT TO NISPOM—National Industrial
Security Program Operating Manual, DoD 5220.22-M."
        7.      Material designated as Export-Controlled may only be released, disclosed or
made accessible to U.S. Persons (as that term is defined at 22 CFR 120.15 and hereafter
"U.S. Person" or "U.S. Persons"), that are not named on any restricted or denied
party/individual/entity list maintained by relevant government agencies. This restriction
applies to any material designated as Export-Controlled, whether stored electronically on
a server or otherwise. Before material designated as Export-Controlled is disclosed to any

1 U.S. Export Control Laws shall include the U.S. Arms Export Control Act, as amended, 22 U.S.C. §§ 2751-2799, the
International Traffic in Arms Regulations, as amended, 22 CFR 120-130 (“ITAR”), the Export Control Reform Act, 50
U.S.C. §§ 4801-4826, and/or the U.S. Export Administration Regulations, as amended, 15 CFR 730 et seq. (“EAR”) and any
regulations and orders administered by the Treasury Department’s Office of Foreign Assets Control Regulations (31 CFR
Chapter V).


PROTECTIVE ORDER – PAGE 4
(No. 2:19-cv-00793-RSL)
person, each such person must affirm their status as a U.S. Person not appearing on any
restricted or denied party list and agree to be bound by this Order by signing a copy of
Exhibit A.
       8.      In addition to the other requirements of this Order, by accepting material
designated as Export-Controlled, the receiving party represents and warrants that
he/she/it is a U.S. Person (as that term is defined as set forth above and at 22 CFR
120.15) and that he/she/it will comply with all applicable export, import, and sanctions
laws, regulations, orders, and authorizations.
       9.      Prior to disclosing any Designated Material to any person, the person
making such disclosure shall:
               a.      inform the person to whom disclosure is intended of the Confidential
       and/or Export-Controlled nature of the Designated Material by calling their
       attention to the designations and explaining what each designation means as set
       forth in this Order;
               b.      inform the person to whom disclosure is intended that this Court has
       enjoined the use of the Designated Material by him/her for any purpose other than
       this litigation and has enjoined the disclosure of that information or documents to
       any other person;
               c.      provide the person to whom disclosure is intended with a copy of this
       Order and obtain a copy of Exhibit A that is signed by that person; and,
               d.      for any material designated as Export-Controlled, confirm that the
       person to whom disclosure is intended is a U.S. Person (as that term is defined as
       set forth above and at 22 CFR 120.15), has not been charged with or convicted of
       any of the criminal statutes enumerated in 22 C.F.R. § 120.27, and has been
       successfully screened pursuant to Paragraph No. 7 of this Order.
       10.     An Exhibit A, signed by the person receiving Export-Controlled material,
must be provided to the Designating Party before any Export-Controlled material is
disclosed to that person. As outlined in Paragraph No. 7, above, the person receiving
PROTECTIVE ORDER – PAGE 5
(No. 2:19-cv-00793-RSL)
Export-Controlled material must be eligible to receive Export-Controlled materials and
affirm their status as a U.S. Person not appearing on any restricted or denied party list and
agree to be bound by this Order by signing a copy of Exhibit A before any Export-
Controlled material is disclosed to that person.
       11.     A person having custody of Designated Material shall maintain it in a
manner that limits access to the Designated Material to persons permitted such access
under this Order.
       12.     The Designating Parties will use reasonable care to avoid designating
documents or information that do not qualify for a designation.
       13.     A party may submit a request in writing to the Designating Party that
produced Designated Material that the designation be modified or withdrawn. If the
Designating Party does not agree to the withdrawal or re-designation within fifteen
business days, the objecting party may apply to the Court for relief. A motion requesting
that a designation be modified or withdrawn must identify, with specificity, the
designation(s) at issue and the reasons why the moving party asserts that the designation
is improper. Upon any such application/motion, the burden shall be on the Designating
Party to show why the designation is proper. Before serving a written challenge, the
objecting party must attempt in good faith to meet and confer with the Designating Party
in an effort to resolve the matter.
       14.     When Export-Controlled testimony is sought at a deposition or when
Export-Controlled information or material is produced or requested to be produced at a
deposition, the Designating Party may exclude from the deposition all persons other than
those to whom the Export-Controlled material may be disclosed under this Order.
       15.     A party may mark Designated Material as a deposition exhibit, only if the
deposition witness is one to whom the exhibit may be disclosed under this Order and if
the exhibit displays the same designation as the original Designated Material.
       16.     A party which reasonably anticipates it will use, disclose, seek the disclosure
of, or be requested to disclose information or material at a hearing or discovery
PROTECTIVE ORDER – PAGE 6
(No. 2:19-cv-00793-RSL)
proceeding that is or will be designated as Export-Controlled material must notify all
parties of the same within ten days of serving or receiving notice of the hearing or
discovery proceeding. If the party serving notice of the hearing or discovery proceeding
reasonably anticipates that Export-Controlled material will be used or disclosed at the
hearing or discovery proceeding, that party must also identify the Designating Party of
the Export-Controlled material that it anticipates will be used or disclosed in its notice to
all parties that Export-Controlled material will be used or disclosed at the hearing or
proceeding. Parties who expect to attend any hearing or discovery proceeding where
notice has been given about the possible disclosure of Export-Controlled material
pursuant to this paragraph must provide to the Designating Party a signed Exhibit A with
sufficient personal information necessary to conduct the screening described in paragraph
No. 7, above, for all persons whom they wish to attend the hearing or discovery
proceeding. The names and identifying information must be provided to the Designating
Party at least 10 calendar days before the date noticed for the hearing or discovery
proceeding. The Designating Party will respond no later than three days before the
hearing or discovery proceeding with the results of the screening. Any party that fails to
timely provide the names and necessary identifying information may waive its right to be
present at the subject hearing or discovery proceeding.
       17.     Deposition transcripts, or portions thereof, may be designated either (a)
when the testimony is recorded, or (b) by written notice to all counsel of record, given
within fifteen business days after the Designating Party's receipt of the transcript, in
which case all counsel receiving such notice shall be responsible for marking the copies
of the designated transcript or portion thereof, including any “rough draft,” incomplete or
uncertified copies of the transcript in their possession or control as directed by the
Designating Party. For any hearing or discovery proceeding where a party provides
notice that it anticipates disclosure of Export-Controlled materials as set forth in
Paragraph No. 16, pending expiration of the fifteen business days as referenced in this
paragraph, the deposition transcript shall be treated as designated Export-Controlled in its
PROTECTIVE ORDER – PAGE 7
(No. 2:19-cv-00793-RSL)
entirety, and may not be distributed to anyone other than the Designating Party.
       18.      Designated Material may only be filed with a court under seal, identified as
being subject to this Order as Confidential or Export-Controlled material, and protected
from being opened except by court order. Filing pleadings or other papers disclosing or
containing Designated Material does not waive the designated status of the material.
Before filing Designated Material or discussing or referencing such material in court
filings, the filing party shall confer with the Designating Party, in accordance with Local
Civil Rule 5(g)(3)(A), to determine whether the Designating Party will remove the
designation, whether the document can be redacted, or whether a motion to seal or
stipulation and proposed order is necessary. During the meet and confer process, the
Designating Party must identify the basis for sealing the specific Designated Material at
issue, and the filing party shall include this basis in its motion to seal, along with any
objection to sealing the information at issue. Local Civil Rule 5(g) sets forth the
procedures that must be followed and the standards that will be applied when a party
seeks permission from the Court to file material under seal. A party who seeks to
maintain the designation of its information must satisfy the requirements of Local Civil
Rule 5(g)(3)(B), even if it is not the party filing the motion to seal. Failure to satisfy this
requirement will result in the motion to seal being denied, in accordance with the strong
presumption of public access to the Court’s files.
       19.     Proceedings held in the courtroom are presumptively public. A party which
reasonably anticipates it will use, disclose, seek the disclosure of, or be requested to
disclose information or material at a hearing or at trial that is or will be designated as
Export-Controlled material must notify all parties and the Court of the same at least
fourteen days before the hearing or trial. The Court will determine how Designated
Material will be treated during trial and other proceedings. in accordance with ITAR,
EAR, and NISPOM statutes and regulations. At a hearing or trial, Designated Material
may only be introduced or disclosed or discussed in a closed courtroom or in chambers.
No persons except for those permitted access by this Order to the Designated Material at
PROTECTIVE ORDER – PAGE 8
(No. 2:19-cv-00793-RSL)
issue shall be permitted to attend any hearing or trial at such time as Designated Material
information is disclosed. Portions of transcripts of hearing or trial proceedings, or
introduced exhibits, where Designated Material is disclosed must be marked as the type
of Designated Material at issue and access to the marked portions shall be restricted as
consistent with this Order.
       20.     Upon final termination of this action as to any Designating Party (whether
by settlement, judgment, dismissal, or otherwise), all Designated Material produced by
that Designating Party, and copies thereof other than that contained in the Court’s
records, shall be destroyed or promptly returned (and in no event later than forty-five (45)
days after said termination) to that Designating Party. In the case of transcripts the
Designated Material shall be destroyed or permanently redacted including any
electronically stored transcripts or copies. The receiving party shall provide to the
Designating Party a certification that all Designated Materials have been returned or
destroyed, or in the case of transcripts, permanently redacted (including any
electronically stored copies).
       21.     Inadvertent production of Confidential material prior to its designation as
such in accordance with this Order shall not be deemed a waiver of a claim that the
material is Confidential. Any such error shall be corrected within a reasonable time.
       22.     Nothing in this Order shall require disclosure of information protected by the
attorney-client privilege, or other privilege or immunity, and the inadvertent production
of such information shall not operate as a waiver. If a Designating Party becomes aware
that it has inadvertently produced information protected by the attorney-client privilege,
or other privilege or immunity, the Designating Party will promptly notify each receiving
party in writing of the inadvertent production. When a party receives notice of such
inadvertent production, it shall return all copies of inadvertently produced material within
three business days.
       23.     The foregoing is entirely without prejudice to the right of any party to apply
to the Court for any further order relating to Designated Material; or to object to the
PROTECTIVE ORDER – PAGE 9
(No. 2:19-cv-00793-RSL)
production of Designated Material; or to apply to the Court for an order compelling
production of Designated Material; or for modification of this Order; or to seek any other
relief from the Court.
       24.      Entering into or agreeing to this Order and/or receiving or producing
Designated Material pursuant to this Order or otherwise complying with the terms of this
Order shall not:
                a.      be construed as an admission that such material, or any testimony
        concerning such material, would be admissible in evidence in this litigation or in
        any other proceeding;
                b.      operate as an admission by any party that any particular information
        or material designated as Confidential contains or reflects trade secrets, proprietary
        or commercially sensitive information, or any other type of confidential
        information;
                c.      operate as an admission by any party that the restrictions and
        procedures set forth herein constitute or do not constitute adequate protection for
        any particular information deemed by any party to be Confidential;
                d.      prejudice in any way the rights of the parties to object to the
        production of documents they consider not subject to discovery;
                e.      prejudice in any way the rights of any party to object to the
        authenticity or admissibility into evidence of any document, testimony or other
        evidence subject to this Order;
                f.      prejudice in any way the rights of a party to seek a determination by
        the Court whether any information or material should be subject to the terms of
        this Order;
                g.      prejudice in any way the rights of a party to make a showing that
        information or materials are of proprietary or competitive value;
                h.      prevent the parties to this Order from agreeing in writing or on the
        record during a deposition or hearing in this action to alter or waive the provisions
PROTECTIVE ORDER – PAGE 10
(No. 2:19-cv-00793-RSL)
        or protections provided for herein with respect to any particular information or
        material; or
                i.      shift any evidentiary burdens with respect to the protection or
        production of documents or information in this action.
        25.     The restrictions imposed by this Order may be modified or terminated only
by further order of the Court.
        26.     Upon final termination of this action, the Clerk shall return to counsel or
destroy any Designated Materials that were not sealed provided that no Notice of Appeal
has been filed, and the time for filing such Notice of Appeal has expired.


IT IS SO ORDERED.

        Dated this 5th day of February, 2020.

                                                  A
                                                  The Honorable Robert S. Lasnik




PROTECTIVE ORDER – PAGE 11
(No. 2:19-cv-00793-RSL)
                                                   EXHIBIT A
        I have read and received a copy of the Protective Order entered in the lawsuit
entitled Charlotte Wineland, Individually, and Susan Wineland, as Personal
Representative of the Estate of John Dale Wineland, Deceased, v. Air & Liquid
Systems Corporation, et al. No. 2:19-cv-00793-RSL, Dkt. # ___.
        I attest that I am, (a) a party in this case; (b) counsel or staff for counsel
representing a party in this case; (c) an outside vendor, including without limitation copy
or filing service, court reporter, videographer; or, (d) an expert or consultant retained by a
party in this case. I hereby agree that I will not disclose any information contained in
Designated Material to any person unless permitted by this Order. I further agree not to
use any such information for any purpose other than this litigation and pursuant to the
restrictions set forth in this Order.
        I attest that I am qualified under all U.S. Export Laws and Regulations2 to receive
Export-Controlled materials and information as set forth in the Protective Order and that I
will comply with all such Laws and Regulations with regard to the receipt of any
materials designated as Export-Controlled. I attest that I am a U.S. Person as that is
defined at 22 CFR 120.15 and that I have not been charged with or convicted of the
criminal statutes enumerated in 22 C.F.R. § 120.27 as referenced in Paragraph No. 7 of
the Order. I agree that I will provide sufficient personal information to any Designating
Party that produces Export-Controlled information or material in this matter so that the
Designating Party may conduct a screening as set forth in Paragraph No. 7 of this Order
before I receive any such materials or information. I understand that I am not eligible to
receive and will not receive any such Export-Controlled information or materials if I do
not successfully pass that screening.


2 U.S. Export Control Laws shall include the U.S. Arms Export Control Act, as amended, 22 U.S.C. §§ 2751-2799, the
International Traffic in Arms Regulations, as amended, 22 CFR 120-130 (“ITAR”), the Export Control Reform Act, 50
U.S.C. §§ 4801-4826, and/or the U.S. Export Administration Regulations, as amended, 15 CFR 730 et seq. (“EAR”) and any
regulations and orders administered by the Treasury Department’s Office of Foreign Assets Control Regulations (31 CFR
Chapter V).

PROTECTIVE ORDER – PAGE 12
(No. 2:19-cv-00793-RSL)
        Within thirty (30) days after the termination of the lawsuit against the Designating
Party of any Designated Materials that I receive, I agree to return any and all copies of
the Designated Materials produced by that Designating Party, as outlined in this Order, to
counsel for the Designating Party or the party that I am working for or associated with so
that the Designated Materials that I received can be returned to the Designating Party. I
will not maintain a copy of any Designated Materials in my possession (or any notes,
summaries, or abstracts of its substance) without the express, written authority from the
Designating Party.
        As a condition of having access to Designated Material, I agree and consent to be
subject to the jurisdiction of The United States District Court for The Western District of
Washington at Seattle with respect the enforcement of the provisions of the Order.


Full Name:
Business Address:
City and State of Residence:
DATED:
Signature:




PROTECTIVE ORDER – PAGE 13
(No. 2:19-cv-00793-RSL)
